UNPUBLISHED ORDER
                                Not to be cited per Circuit Rule 53




              United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                        September 23, 2005

                                              Before

                               Hon. JOEL M. FLAUM, Chief Judge

                               Hon. DANIEL A. MANION, Circuit Judge

                               Hon. DIANE P. WOOD, Circuit Judge


No. 03-1960

UNITED STATES OF AMERICA,                              Appeal from the United States District
                  Plaintiff-Appellee,                  Court for the Northern District
                                                       of Illinois, Eastern Division.
       v.
                                                       No. 95 CR 243
ROMAN SKOCZEN
                      Defendant-Appellant.             Charles P. Kocoras, Chief Judge.


                                            ORDER

       After concluding that the district court correctly calculated the range under the Sentencing
Guidelines, this court ordered a limited remand so that the district court could inform us whether he
considers the sentence he imposed to be appropriate, given that the guidelines are no longer
mandatory. See United States v. Booker, 125 S. Ct. 735 (2005); United States v. Paladino, 401 F.3d
471 (7th Cir. 2005).

         The district court has informed us that he would impose the same sentence under the
advisory Guidelines. Sentence ranges properly calculated under the Guidelines are presumptively
reasonable, see United States v. Mykytiuk, 415 F.3d 606 (7th Cir.2005), and the defendant has not
filed a response and therefore has not rebutted that presumption. Nor does our independent review
suggest that the sentence is unreasonable.

       The judgment is therefore AFFIRMED.